Citation Nr: 1000957	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
December 1978, and from June 1979 to July 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2009, the Veteran testified before 
the undersigned at a Board hearing via video conference from 
the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his personal hearing, the Veteran testified that his in-
service duties comprised of being in charge of physical 
fitness training.  In support of his statements, there is a 
letter of record from his supervisor from the Department of 
the Army verifying that the Veteran was the Master Physical 
Fitness Trainer for the Headquarters and its subordinate 
units (2,800 soldiers).  His supervisor indicated that the 
Veteran was required to perform personal physical fitness 
training as part of his assigned duties and to also assist 
the other soldiers.  He conducted exhaustive field training 
exercises as well as other physical fitness exercises such as 
heavy lifting, short sprints in combat gear, etc.

The Veteran testified that these in-service duties resulted 
in current bilateral knee and shoulder disabilities.  He 
testified that he has received private treatment for his 
disabilities and these records have been obtained and 
substantiate current complaints.  The Veteran also stated 
that he had received treatment at the Birmingham and Orlando 
VA facilities, but these records are not contained in the 
claims file.  When reference is made to pertinent medical 
records, especially records in VA's possession, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The Veteran contends that his bilateral knee and shoulder 
disabilities have been present since service.  The Veteran is 
competent to report his symptoms and observations such as 
knee and shoulder pain.  Although a 1997 VA examination did 
not record a left shoulder disability, current private 
records do show that he has current left shoulder disability.  
The Veteran has not been afforded a VA examination pertaining 
to the other claimed disabilities, at any time.  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

In this case, there is a post-service evidence of current 
disabilities and the Veteran has provided lay evidence 
regarding inservice symptoms as well as post-service 
continuity of symptoms.  However, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  As such, the Veteran should be afforded a VA 
examination to make this assessment.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all treatment records for 
the Veteran's knees and shoulders from 
the Birmingham and Orlando VA facilities, 
dated from 1997 forward.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  Any 
necessary tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
in conjunction with examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current knee 
and/or shoulder disabilities had their 
clinical onset during service or are 
related to any in-service disease, event, 
or injury, including the Veteran's duties 
as a physical fitness trainer.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Finally, the AMC should readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

